Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected methods, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 25th, 2022.
Applicant's election with traverse of Invention I (claims 1-10 and 14-20) in the reply filed on April 25th, 2022, is acknowledged.  The traversal is on the ground(s) that the sealing strip and the discontinuous adhesive layer are located on the claimed major surface (i.e., they are located on the same side of the substrate). Applicant argues that the discontinuous adhesive layer and sealing strips are on opposing surfaces.  This is not found persuasive as, upon further review, the combination of Wakeman (US 3,916,051 A) and Juteau (US 5,409,752 A) is cited in the rejection below as an alternative rationale which establishes the claimed technical feature is not considered a special technical feature, and therefore a lack of unity is present.
The requirement is still deemed proper and is therefore made FINAL.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeman (US3,916,051A) in view of Juteau (US5,409,752A).
	With regards to claim 1, Wakeman discloses continuous self-sealing adhesive form (i.e., adhesive article) comprising a continuous web 25 (i.e., substrate) with an upper surface (i.e., major surface) comprising opposing edge regions containing feed holes 16a (i.e., two opposing distal regions along which the substrate is perforated), a central region which does not contain holes (i.e., a central portion which is not perforated), and self-sealing adhesive lines 17’ and 18’ (i.e., sealing strips) which separate the opposing edge regions and central region (i.e., positioned between the central and distal portions) (Wakeman: Figs. 2 and 8; col. 2, line 50 through to col. 3, line 8).
	Wakeman does not appear to disclose a discontinuous adhesive layer disposed on the at least two opposing distal portions (and also on the major surface, as the two distal portions must constitute the major surface).
	Juteau is directed to a web comprising adhesives which do not overlap in storage, the web including a front surface with a longitudinal zone 65 including sections of adhesive (Juteau: Fig. 5; col. 4, lines 5-27). The adhesive line 58 constitutes a sealing strip, and the adhesive 57 constitutes a discontinuous adhesive layer (note that although only one strip is shown, the edges of Figure 5 of Juteau imply the structure is repeated) (Juteau: Fig. 5; col. 4, lines 5-27). Alternatively, adhesive 57 is discontinuous as it is situated on a fold line 53 which is then folded (i.e., introduces at least an angular discontinuity) (Juteau: Fig. 5; col. 4, lines 46-55). Wakeman and Juteau are analogous art in that they are related to the same field of endeavor of adhesive articles comprising strips of adhesive material on distal portions thereof. A person of ordinary skill in the art would have found it obvious to have introduced a discontinuous adhesive layer between the apertures and sealing strips of Wakeman, in order to provide a nonoverlapping configuration during storage, thereby preventing adhesive on a front surface from in turn binding to an adhesive area on a back surface thereof (Juteau: abstract; col. 2, lines 33-40).
	With regards to claim 2, Juteau further discloses additional portions of the discontinuous adhesive layer 63, 72, 62, and 73 located in the central portion (Juteau: Fig. 5; col. 4, lines 18-27). A person of ordinary skill in the art would have found it obvious to have provided discontinuous adhesive portions to the central portion (thereby forming the discontinuous adhesive layer further on the central portion) in order to further reduce a nonoverlapping configuration during storage, thereby preventing adhesive on a front surface from in turn binding to an adhesive area on a back surface thereof (Juteau: abstract; col. 2, lines 33-40).
	With regards to claim 3, the present specification lists “polymer binder” and “filler” as examples of intumescent material, and therefore, the definition of intumescent material given in the present specification is rather broad. It is submitted that the discontinuous adhesive layer formed on the central portion as described above falls into the realm of polymer binders or fillers, and therefore, such materials are intumescent per the definition of the present specification.
	With regards to claim 4, the discontinuous adhesive layer adheres itself via its adhesive (i.e., the adhesive, or intumescent material, both constitutes the discontinuous adhesive layer and is responsible for fixed attachment, and therefore the present claim is met).
	With regards to claim 5, the opposing distal portions are completely exposed (i.e., has an open area of 100%) (Wakeman: Figs. 2 and 8).
	With regards to claim 6, the adhesives in the discontinuous adhesive layer are different in that there exists at least two different locations in which the adhesives are present (see above discussion).
	With regards to claim 7, the feed holes are aligned longitudinally with respect to the distal portions, and they are depicted as evenly spaced (i.e., the perforations are patterned) (Wakeman: Fig. 2).
	With regards to claim 8, none of the discontinuous adhesive layer is depicted as present within the feed holes (i.e., perforations), and therefore the feed holes are free of the discontinuous adhesive layer (Wakeman: Fig. 2).
	With regards to claim 9, the adhesive article extends in a lengthwise direction (i.e., has an extended length (Wakeman: Fig. 2).
With regards to claim 10, the feed holes of the distal portions are located on opposing edges of the central portion (i.e., the central portion is framed by a perforated distal portion) (see above discussion). The meaning of the term “framed” is made in light of the present drawings, which depict a set of distal portions on opposite sides of the central portion (and hence, presumably, they “frame” the central portion).
	With regards to claim 14, the discontinuous adhesive layer includes a first adhesive pattern located in longitudinal zone 65, and a second adhesive pattern located in the central portion, the longitudinal zone 65 and central portions being in separate locations (see above discussion, with further reference to Juteau: Fig 5).
With regards to claim 17, the adhesive article extends in a lengthwise direction (i.e., has an extended length (Wakeman: Fig. 2).
With regards to claim 18, the feed holes of the distal portions are located on opposing edges of the central portion (i.e., the central portion is framed by a perforated distal portion) (see above discussion). The meaning of the term “framed” is made in light of the present drawings, which depict a set of distal portions on opposite sides of the central portion (and hence, presumably, they “frame” the central portion).

Claims 15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeman in view of Juteau as applied to claim 1 above, and in further view of Spada et al (US 5,817,426A).
With regards to claim 15, Wakeman and Juteau teach an adhesive article as applied to claim 1 above, the adhesive article comprising a discontinuous adhesive layer (see above discussion). Wakeman and Juteau do not appear to disclose the discontinuous adhesive layer as a pressure sensitive adhesive.
Spada is directed to an acrylic pressure-sensitive adhesive (PSA) which exhibits improved adhesion (Spada: abstract; claim 1; col. 2, lines 5-11 and col. 1, line 66 through to col. 2, line 12). Spada notes that “[b]oth acrylic and rubber-based PSAs are known”, and further that such materials “are now widely used in many consumer products” (Spada: col. 2, lines 14-17). Spada directly references the application of its PSA to self-adhesive articles, such as those of Wakeman and Juteau (Spada: col. 1, lines 35-45). Wakeman, Juteau, and Spada are analogous art in that they are related to the same field of endeavor of adhesives applied in set manners for adhesive articles. A person of ordinary skill in the art would have found it obvious to have selected the PSA of Spada for the discontinuous adhesive layer material of Wakeman and Juteau, since PSAs are well-known in the art for applications such of those of Wakeman and Juteau, and since such an adhesive is expected to have improved adhesion (see above discussion).
With regards to claim 16, it would have been obvious to a person of ordinary skill in the art to have selected an acrylic adhesive for the discontinuous adhesive layer of Wakeman and Juteau, since such an adhesive is both well-known and exhibits improved adhesion (see above discussion).
With regards to claim 19, Spada further describes its material as applied to a release liner while dried, marred, or laminated to a paper, polymeric material or film. (i.e. a liner disposed on the adhesive layer opposite a substrate), as the PSA is inherently tacky (Spada: col. 6, lines 38-52). A person of ordinary skill in the art would have found it obvious to have applied a release liner to the adhesive layer opposite the side of the substrate, as expressly suggested by Spada as its preferred application method due to the inherently tacky nature of the PSA (Spada: col. 6, lines 38-52).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wakeman in view of Juteau as applied to claim 1 above, and in further view of Gochenour (US 4,580,683A).
With regards to claim 20, Wakeman and Juteau teach an adhesive article as applied to claim 1 above. Wakeman and Juteau do not appear to teach the substrate as comprising a release coating on a second major surface opposite the discontinuous adhesive layer.
Gochenour is directed to an adhesive article including a release-coated strip (Gochenour: abstract; col. 3, lines 57-68). Such a material is disclosed by Gochenour as “readily available as a commercial article”, and is provided so that the release paper may be removed when the article is ready to be used (Gochenour: co. 3, lines 65-68; col. 4, lines 1-7). It is noted that the adhesive article of Wakeman and Juteau comprises discontinuous adhesive locations on both sides of the substrate (Juteau: Fig. 5) for the purpose of preventing adhesive on a front surface from in turn binding to an adhesive area on a back surface thereof (Juteau: abstract; col. 2, lines 33-40). Wakeman, Juteau, and Gochenour are analogous art in that they are related to the same field of endeavor of adhesive articles with controlled self-adhesion. A person of ordinary skill in the art would have found it obvious to have applied a release coating to the second major surface of the substrate of Wakeman and Juteau, which is opposite the discontinuous adhesive layer, in order to prevent use of the adhesive located on the second major surface of the substrate until it is ready for use, and further since such a material and accompanying use is well-known in the art (Gochenour: abstract; col. 3, lines 57-68; col. 4, lines 1-7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/               Primary Examiner, Art Unit 1783